C. D. San Juan. Cobro de dinero.
(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Yista la moción de la parte demandada apelada solicitando la deses-timación del presente recurso (a) por no haberse radicado la trans-cripción de autos, que en este caso constituye todo el récord en ape-lación, dentro del término que se alega es fatal e improrrogable de treinta días contados desde la fecha de radicación del escrito de ape-lación; (b) por falta de diligencia del apelante en la prosecución del recurso; y (c) por ser el recurso frívolo.
Por cuanto, de los autos ante nos aparece que la sentencia recu-rrida fué dictada por la Corte de Distrito de San Juan el día 30 de *972abril de 1942; que en la; misma fecha el secretario de dicha corte envió a los abogados del demandante apelante una notificación in-formándoles que dicha sentencia había sido dictada, registrada y ar-chivada en los autos en ese mismo día; y que el secretario notificó además a dichos abogados que con fecha 30 de abril de 1942 él había archivado en los autos copia de la notificación de sentencia, de confor-midad con lo dispuesto por la ley vigente.
Por cuaNto, aparece también de los autos que el escrito de ape-lación fué notificado a la parte demandada apelada y radicado en la secretaría de la corte inferior el día 5 de junio de 1942, o sea 36 días después de la fecha en que quedó archivada con los autos una copia de la notificación y cuando ya había expirado el término de 30 días que para poder apelar para ante esta Corte Suprema fija el artículo 295 del Código de Enjuiciamiento Civil y la sección 2 de la Ley núm. 70 de 9 de marzo de 1911.
Por cuanto, esta Corte Suprema ha sostenido en numerosas deci-siones que la fecha del archivo de la notificación es la que la ley fija como punto de partida para contar el término que concede para inter-poner el recurso de apelación, no importa la fecha en que la parte perdidosa reciba la notificación. Arzuaga v. Roe et al., 20 D.P.R. 307; Martorell v. Andino & Febres, 38 D.P.R. 166; Sánchez v. De Jesús, 39 D.P.R. 844; Buxó Jr. v. Sellés, 47 D.P.R. 313; Rodríguez v. Torres, 48 D.P.R. 917; Ríos v. Díaz, 54 D.P.R. 697 y Vázquez v. González, 60 D.P.R. 718.
Por do tanto, habiéndose interpuesto el recurso tardíamente y careciendo esta Corte de jurisdicción para conocer del mismo, se de-clara con lugar la moción de desestimación.